Citation Nr: 0520489	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chest wall pain 
(claimed as a symptom of low back disorder).

2.  Entitlement to service connection for dyspnea (claimed as 
a symptom of low back disorder).

3.  Entitlement to service connection for foot fungus.

4.  Entitlement to a compensable rating for psoriasis.


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had active service from January 1975 to January 
1977 and from July 1979 to July 1997.

This appeal arises from a June 1998 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs which denied the veteran's 
claim for entitlement to service connection for a lower back 
disorder with chest wall pain and dyspnea and for foot 
fungus.  The rating also continued a noncompensable rating 
for psoriasis.  In April 2005, the RO granted the veteran's 
claim for service connection for a low back disorder, but the 
claims for chest wall pain and dyspnea remain on appeal. 

The issue of entitlement to a compensable rating for 
psoriasis is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, as discussed below.


FINDINGS OF FACT

1.  The veteran does not have chest wall pain related to 
service.

2.  The veteran does not have dyspnea related to service.

3.  The veteran does not have foot fungus related to service.


CONCLUSIONS OF LAW

1.  Chest wall pain was not incurred or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  Dyspnea was not incurred or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  Foot fungus was not incurred or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I. Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A.  Chest Wall Pain and Dyspnea

The veteran's service medical records indicate that he 
reported in May 1996 that he had recently injured his back, 
and complained of upper back pain associated with tightness 
in the chest and some shortness of breath.  The diagnosis was 
probable musculoskeletal chest pain, thoracic neuritis.  The 
veteran continued to complain of back pain with shortness of 
breath, but had a normal chest X-ray in January 1997.  He 
also reported shortness of breath and pain on pressure in the 
chest during his retirement physical in January 1997.  An 
examiner noted "chest wall pain from May 1996 - still 
symptomatic" and diagnosed as neuritis.  


Post-service, the veteran underwent a general VA examination 
in March 1998.  He reported a back injury in service, with 
rib and chest pain associated with shortness of breath since 
that time.  A chest X-ray revealed normal findings.  However, 
pulmonary function tests indicated that the veteran had a 
moderate obstructive lung defect which the examiner 
interpreted as "insignificant response to bronchodilator."  
He diagnosed the veteran with moderate obstructive pulmonary 
disease, and chest pains with shortness of breath secondary 
to a back injury.  

In a March 1998 VA spine examination, the veteran also 
complained of chest pains so severe that he had been admitted 
to a hospital for evaluation of a possible heart attack.  
During another 1998 VA examination, the veteran was diagnosed 
with dyspnea.  The examiner noted that the veteran had 80 
percent blockage in both sides of his nose, causing 
interference with breathing through the nose.

In a VA treatment note dated September 2000, the veteran 
denied experiencing shortness of breath.  However, he 
reported occasional chest tightness in August 2001.

Finally, the veteran underwent another VA examination in 
December 2004.  The examiner reported that the veteran had 
been examined by a cardiologist for chest pain, but there 
were no pulmonary or cardiac abnormalities found.  Upon 
interviewing the veteran, the examiner found that he did not 
have dyspnea or trouble breathing.  Instead, he has lower 
back pain radiating into his upper back.  This causes him to 
have pain in the lower back with deep breaths, but no actual 
difficulty breathing.  As to the veteran's complaints of 
chest pain, the examiner explained that patients sometimes 
have stiffness and difficulty with chest expansion when they 
show early signs of ankylosing spondylitis.  However, the 
examiner did not find any such signs in the veteran.  The 
examiner concluded that there were no objective signs of 
musculoskeletal chest pain or connections between the 
veteran's lower back disorder and chest wall pain.

The veteran is not entitled to service connection and 
compensation for a past injury if there is no current 
symptomatology.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998) (holding that under 38 U.S.C.A. § 1110, the veteran 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).  Although the March 1998 examination reports 
contains a diagnosis of chest pains with shortness of breath 
secondary to a back injury, the December 2004 examiner 
concluded that the veteran did not, in fact, have either 
chest wall pain or difficult breathing.  Rather, the 
veteran's complaints of chest wall pain and breathing 
problems were ultimately concluded to be back pain, for which 
service connection is already in effect.  Therefore, in the 
absence of true, the Board finds that the veteran is not 
entitled to service connection for the claimed chest wall 
pain or dyspnea.  

In comparing the conclusions in the 1998 and 2004 VA 
examination reports, the Board observes that the weight it 
places on a medical professional's opinion depends on factors 
such as the reasoning employed by the medical professional 
and whether or not, and the extent to which, he or she 
reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). In addition, 
the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board. 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
Furthermore, a bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
The Board is not required to accept medical opinions that are 
based solely on recitation of history.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).

It is not clear how the examiner arrived at his opinion in 
March 1998.  The examiner does not cite to objective medical 
evidence to support his conclusion.  In contrast, the 
December 2004 examiner based his conclusion that the veteran 
did not have difficulty breathing or chest wall pain on his 
careful questioning of the veteran.  Moreover, he explained 
why the objective evidence did not support the veteran's 
assertion that he had chest pain or difficulty breathing 
related to his back injury.


Finally, the Board has considered the veteran's written 
testimony submitted in support of his argument.  However, it 
is clear that the veteran does not, in fact, have dyspnea and 
his statements regarding the cause of his chest pain are not 
competent evidence of a nexus between chest pain and service 
or his back injury.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for chest wall pain and dyspnea.  
It follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. § 
5107(b).  

B.  Foot Fungus

The veteran also asserts that he has foot fungus, or tinea 
pedis, that warrants service connection.  As an initial 
matter, there is no evidence of complaints or treatment for 
foot fungus in the veteran's service medical records.  
However, there are reports of skin rash on the calves, groin 
area, buttocks, waist, back, chest, arms, neck, and hands at 
various times.  Service connection for a skin rash (termed 
psoriasis) was granted in December 1997 and a noncompensable 
rating was assigned.

Post-service, a VA examination dated February 1998 indicates 
that the veteran reported an onset of foot fungus in 1977.  
Upon examination, the veteran had scaling tinea pedis on the 
soles of both feet with onychomycosis of the left great 
toenail and a scaling rash (diagnosed as dermatophytosis) of 
the right fourth and fifth interspaces.  The examiner did not 
make an independent finding as to whether the veteran's tinea 
pedis was related to service.  The examiner also diagnosed 
the veteran with chronic hand dermatitis secondary to 
chemical exposure over a prolonged period.  

The Board remanded the claim in December 2003 for a VA skin 
examination.  The remand ordered that an examiner "determine 
the diagnosis and etiology of skin disorders" of the 
veteran's feet.  In response, the veteran underwent a VA skin 
examination in November 2004.  The veteran reported that he 
suffers from a rash on his hands and feet which he attributed 
to exposure to chemicals in the military.  Upon examination, 
the examiner noted disfigurement of both big toes due to 
psoriasis.  There was no other redness or scaliness observed 
on the feet.  The examiner diagnosed the veteran with 
psoriasis only, for which service connection is already in 
effect.

The Board finds that service connection is not warranted to a 
foot fungus as a skin condition separate from psoriasis.  As 
noted above, the veteran is already service connected for 
psoriasis.  However, there is no current diagnosis of tinea 
pedis.  Moreover, the Board does not find competent evidence 
that the veteran's the tinea pedis diagnosed in February 1998 
was related to service.  The examiner did not offer an 
opinion as to the etiology of the veteran's tinea pedis. 

Because there is no current diagnosis of tinea pedis and no 
competent nexus opinion attributing the tinea pedis diagnosed 
in 1998 to the veteran's active military service, the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinea pedis and the claim must be 
denied.  38 U.S.C.A. § 5107(b).  

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  



A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case.  The veteran was sent letters 
concerning the VCAA in April 2001 and in March and November 
2004, and the text of 38 C.F.R. § 3.159 was included in the 
September 2002 statement of the case (SOC) and the April 2005 
supplement thereto (SSOC).  With regard to element (1), 
above, the Board notes that the RO sent the appellant a VCAA 
notice letter in March 2004 that informed him of the type of 
information and evidence necessary for establishing service 
connection and for a compensable rating.  Furthermore, by 
virtue of the rating decision on appeal and the SOC and SSOC, 
he was provided with specific information as to why his claim 
was not granted, and of the evidence that was lacking. 

As for elements (2) and (3), the Board notes that the VCAA 
letter, along with the SOCs, notified the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the VCAA letter informed him that VA would obtain relevant 
records held by any federal agency and make reasonable 
efforts to obtain relevant evidence not held by a federal 
agency; while the appellant was ultimately responsible for 
supporting his claim with appropriate evidence not held by 
federal agencies.

Finally, with respect to element (4), the Board notes that 
the appellant was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in a September 2002 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than a formal VCAA notice letter to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication- the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Furthermore, the Board acknowledges that the Pelegrini Court 
also held that a section 5103 notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the adverse AOJ decision upon which this appeal is 
based was made in 1998.  Technically, the Board concedes that 
the VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication.  However, VA 
subsequently took a reasonable approach of providing a 
section 5103 notice in a commonsense manner consistent with 
the procedural posture of the case; a rule of construction 
adopted by the United States Supreme Court in similar cases 
where procedural rules are applied retroactively.  See 
Landgraf v. USI Film Products, 511 U.S. 244, 280 (1994); 
Lindh v. Murphy, 512 U.S. 320, 328-29 (1997).  The Board 
acknowledges that the VCAA letters were sent to the veteran 
after the RO's June 1998 decision that is the basis for this 
appeal.  In this case, however, the unfavorable RO decision 
that is the basis of this appeal was already decided by the 
time the VCAA was enacted.  The Court acknowledged in 
Pelegrini at 120 that where, as here, the Section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  The appellant has 
been provided with such notice and process.  Therefore, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA's notices.

There is no basis for concluding that harmful error has 
occurred to this veteran because he received his VCAA notice 
after an initial AOJ adjudication.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence to 
support their claims.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  On the facts of this case, the Board finds that 
no prejudicial error results in the veteran's receipt of his 
section 5103 notice following the RO's initial determination 
in this case.  

B.  Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC) as well as private and VA treatment records.  
In addition, the veteran was afforded several VA 
examinations.  Accordingly, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating the claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

Service connection for chest wall pain (claimed as a symptom 
of low back disorder) is denied.

Service connection for dyspnea (claimed as a symptom of low 
back disorder) is denied.

Service connection for foot fungus is denied.


REMAND

The veteran contends that he is entitled to a compensable 
disability rating for psoriasis.  The veteran was provided 
with a VA examination to determine the severity of his 
psoriasis in November 2004.  The examiner reported that the 
veteran had a rash on his knuckles and big toes, totaling 
less than 1 percent of his body surface area.  However, he 
noted that the veteran's skin condition became worse once or 
twice per month.  Given the nature of this disability, and in 
order to fairly and adequately assess the severity of the 
veteran's condition, a VA examination should be scheduled 
during a period when the veteran is experiencing an 
exacerbation of this condition. See Ardison v. Brown, 6 Vet. 
App. 405 (1994).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The veteran should be provided with 
another examination to determine the 
current nature and severity of his 
service-connected psoriasis; the 
examination should be scheduled for a 
period when the veteran's skin 
condition is exacerbated.  Appropriate 
instructions should be provided to the 
veteran in this regard.

The claims folder must be made 
available to the examiner for review. 
Such review should be indicated on the 
examination report.  The examiner 
should describe the location and areas 
of the affected skin, as well as the 
percent of the veteran's total body 
surface area, and of the exposed 
surface area, affected.  Furthermore, 
the examiner should describe the 
frequency and duration of periods of 
exacerbation.  Finally, the examiner 
should describe any treatment the 
veteran undergoes for the condition.  
All indicated tests and diagnostic 
studies should be conducted.  

2.  Thereafter, readjudicate the 
veteran's claim.  If the decision 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of 
the case and provided an appropriate 
period of time in which to respond 
thereto.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


